[Cite as Toledo v. Levesque, 2021-Ohio-27.]




                            IN THE COURT OF APPEALS OF OHIO
                                SIXTH APPELLATE DISTRICT
                                     LUCAS COUNTY


State of Ohio/City of Toledo                      Court of Appeals Nos. L-20-1028
                                                                        L-20-1029
        Appellee
                                                  Trial Court Nos. CRB-19-01746
v.                                                                 CRB-19-06669

Victor Levesque, Jr.                              DECISION AND JUDGMENT

        Appellant                                 Decided: January 8, 2021

                                              *****

        Laurel A. Kendall, for appellant.

                                              *****

        OSOWIK, J.

        {¶ 1} In this consolidated appeal, appellant, Victor Levesque, Jr. appeals the

August 21, 2019 judgment of the Toledo Municipal Court finding him guilty of a

violation of R.C. 2903.21(A), aggravated menacing, and of R.C. 2917.21(B), telephone

harassment, in case No. CRB-19-06669 as well as finding him in violation of the terms of

his probation in case No. CRB-19-01746. Appellant was sentenced to serve 180 days on
each charge, which days were suspended upon certain terms of probation. However, in

case No. CRB-19-01746, he was sentenced to serve 90 days for violating the terms of his

probation.

        {¶ 2} Appellant presents a single assignment of error:

               The court’s guilty verdict was not supported by sufficient evidence,

        and/or was against the manifest weight of the evidence.

        {¶ 3} The appellee, city of Toledo, has not filed any responsive brief.

        {¶ 4} The facts establish that appellant and the victim in these cases had been

married for three years, but had been separated since November 2019. The victim

indicated that she was threatened by way of a telephone call on May 24, 2019. At trial

she testified that when appellant called, he would typically employ an application (app)

that would enable him to conceal the actual phone number of the caller.

        {¶ 5} The victim testified that, over the course of her four-year relationship with

appellant, that she could recognize his voice on the telephone. She testified that on

May 24, 2019, she received a telephone call from an anonymous number. When she

answered the phone and the caller began to speak, she recognized that the caller was

appellant, Victor Levesque, Jr. He said that she “would find him in her bed with a 9mm.”

and “if you want to die that’s on you, not me.” She further testified that she feared for

her life.




2.
       {¶ 6} Several voice audio recordings were introduced and played for the trial court

evidencing the voice on the calls. Defense counsel did cross-examine the victim

concerning the poor audio quality.

       {¶ 7} Ultimately, appellant testified and denied that any of the recordings were of

his voice and further denied having made any threatening statements to the victim.

       {¶ 8} Appellant argues that due to the poor quality of the audio recordings

presented at trial, in addition to the testimony from the victim that various “apps” were

used to disguise the identity and origin of the caller, the prosecution was unable to satisfy

its sufficiency burden.

       {¶ 9} Sufficiency of the evidence is a legal standard that tests whether the

evidence introduced at trial is legally sufficient to support a verdict. State v. Thompkins,

78 Ohio St.3d 380, 386, 678 N.E.2d 541 (1997). We examine the evidence in the light

most favorable to the state and decide whether any rational trier of fact could have found

that the state proved, beyond a reasonable doubt, all of the essential elements of the

crime. State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the

syllabus; State v. Yarbrough, 95 Ohio St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 78.

       {¶ 10} In determining whether a conviction is based on sufficient evidence, an

appellate court does not assess whether the evidence is to be believed, but whether, if

believed, the evidence against a defendant would support a conviction. We will not

disturb the verdict unless we determine that reasonable minds could not arrive at the




3.
conclusion reached by the trier of fact. State v. Toda, 6th Dist. Lucas No. L-18-1149,

2019-Ohio-4903, ¶ 31-41.

       {¶ 11} Appellant was convicted of violating R.C. 2903.21(A), aggravated

menacing, which states, in part, that “no person shall knowingly cause another to believe

that the offender will cause serious physical harm to the person or property of such other

person.”

       {¶ 12} He was also convicted of violating R.C. 2917.21(B), which provides that

“no person shall make or cause to be made a telephone call, or permit a telephone call to

be made from a telephone under his control, with purpose to abuse, threaten, annoy, or

harass another person.”

       {¶ 13} Appellant’s arguments with respect to the sufficiency and weight of the

evidence are the same. Appellant contends the state failed to prove beyond a reasonable

doubt that the caller on the recordings was, in fact, appellant. As a basis for this

assertion, appellant points to the poor audio quality of the recording and the fact that the

victim testified that the origin of the calls were from an anonymous telephone number. In

support, appellant cites to Vera v. Yellowrobe, 10th Dist. Franklin App. No. 05AP-1081,

2006-Ohio-3911. In that case, the court upheld, among other things, the dismissal of a

civil protection order. At trial, a recording of a telephone conversation was introduced.

The trial court noted:

              So that I can’t really rely upon the tape. The fact that I don’t know

       and I can’t recognize the voice. And I was-I don’t have a date on it, so I




4.
       can’t even determine if that is a tape that was made at a point that would be

       critically important in terms of determining if, indeed, there was a threat

       made. There’s no date. So that’s not something helpful to the Court. And,

       also, I wasn’t able to determine, as I said, I’m not an expert in determining

       whether or not a voice is the voice it purports to be. I couldn’t say with

       certainty after hearing [appellee] testify that it was her voice. I’m not

       saying whether it is or isn’t. I don’t know. And it’s simply not something

       that I put a lot of stock in, simply because it doesn’t even have a date, so I

       don’t know.

Id. at ¶ 35.

       {¶ 14} Thus, in that case, the trial court expressed specific concerns about when

the tape had been made, which factored into its determination of credibility, not

necessarily the audio quality of the tape.

       {¶ 15} In Yellowrobe, the court upheld the judgment of the trial court when it held:

               Thus, even if the alleged events had been more recent, the evidence

       would not have been enough to establish a threat of domestic violence

       because the trial court rejected appellant’s evidence as non-credible.

       Having observed the witnesses personally and heard their testimony

       firsthand, the trial court was in the best position to judge their

       credibility. Kabeer. Here, in particular, where the parties presented starkly




5.
       different testimony, we will not second-guess the trial court’s credibility

       determinations.

Id. at ¶ 51.

       {¶ 16} Likewise, in this case, the trial court observed the witnesses personally and

heard their testimony firsthand, each subject to cross-examination. The trial court was in

the best position to judge their credibility.

       {¶ 17} In this case, the trial court stated that it had no difficulty in understanding

what was said on a pertinent portion of the audiotape. It stated:

               Ms. S testimony is that it is, in fact, Victor Levesque on the tape.

       Her testimony is that he called her when she was – when he was told not to.

       Her testimony is that, among other statements, he said, if you want to die,

       that’s on you. Not me. That one I heard – I think that’s the one, I heard on

       the tape. I did not hear the statement about a 9mm.

       {¶ 18} The trial court went on to state:

               So even though I did not hear it, on the tape, that evidence is clearly,

       in the record, based on Ms. S’ testimony. Mr. Levesque states that it is not

       him on the recording. But Ms. S testifies that it is him.

       {¶ 19} The trial court then concludes that the prosecution has proven its cases

beyond a reasonable doubt. Where the parties presented starkly different testimony, we

will not second-guess the trial court’s credibility determinations. Id.




6.
       {¶ 20} While sufficiency of the evidence examines whether the evidence is

legally sufficient to support the verdict as a matter of law, the criminal manifest weight of

the evidence standard addresses the evidence’s effect of inducing belief. State v. Wilson,

113 Ohio St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing Thompkins at 386.

       {¶ 21} In our review for sufficiency, we do not assess whether the state’s evidence

was believable but whether, if believed, the evidence against the defendant would support

a conviction. Viewing the evidence in a light most favorable to the prosecution, we

conclude that a reasonable person could have found beyond a reasonable doubt that

Levesque committed the crimes of telephone harassment and aggravated menacing. We

find that the state met its burden regarding each element of each crime, and accordingly,

there was sufficient evidence to support appellant’s conviction.

       {¶ 22} When a court of appeals reverses a judgment of a trial court on the basis

that the verdict is against the manifest weight of the evidence, the appellate court sits as a

“thirteenth juror” and disagrees with the fact finder’s resolution of the conflicting

testimony.” Wilson at ¶ 25, quoting Thompkins at 387. In determining whether a

conviction is against the manifest weight of the evidence, the appellate court must review

the entire record, weigh the evidence and all reasonable inferences, consider the

credibility of the witnesses and determine whether, in resolving any conflicts in the

evidence, the jury or trier of fact clearly lost its way and thereby created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial must be

ordered. Thompkins at 387, citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d




7.
717 (1st Dist.1983). A conviction should be reversed on manifest weight grounds only in

the most “‘exceptional case in which the evidence weighs heavily against the

conviction.’” Thompkins at 387, quoting Martin at 175.

       {¶ 23} With regard to the manifest weight of the evidence, we cannot say that this

is one of the exceptional cases where the evidence weighs heavily against conviction.

       {¶ 24} We conclude that substantial evidence supports the verdict, and that the

trial court did not lose its way and create a manifest miscarriage of justice. We find that

the verdict is not against the manifest weight of the evidence.

       {¶ 25} Based on the foregoing, appellant’s sole assignment of error is found not

well-taken and denied. The judgment of the Toledo Municipal Court is affirmed.

Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24(A).

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.


Thomas J. Osowik, J.                            _______________________________
                                                            JUDGE
Christine E. Mayle, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.